r ..
                                                                      y.1’;
                                                                          .._ 5
                                                                      -..-.
                                        .




     OFFICE OF THE ATTORN&Y             GENERAL    OF Y’EXAk
                               AUBTIN




fIonorabla3oward Tsaweek
County Attorney
Hotl,e4y
       county
Hstador, Tetss

Dear sir:




                                                  y cm&t for aostr      ‘.   -
                                                  g8 mait* Senats T
      ...                                          lot6 of the &Sth




                                       eta I desire
                                        hereinafter
                                   e a petition 19.
                                  arenile Court by the
                                  ottlola mtpaoity,
                                 is a male ohild ov8r
                           &tars of a&e, is a delinquent
                            hsving vlolsted the laws of
                               such violetions be speoi-


   thet     it   he set   down for   a hearin&    The ohlld
   was apgrehandad'by the Sheriff and the ohild'e
   fst~sr was given leeal notIce.
     ' *The hesrinc was had bafore the county Judge,
   sitting 3s a Juvenile mart; the chil3 ~3 the
   chilU*s father arpeerea in person sn3.took Part
   In the heaping, the .Cormty Attornop appear4 aad
   presented the petition, e~-Ldsncswas heard. The
   ~Court found and daalared that the ohilclwaaS and
   1s a dellnqusnt ohila under’ tha law.
                                                                   8




HonorslblaEoward Traweek       paw   4


            It ia stated in Texas Jaxlaprudenoe, Vol. 34,
page 508:
              Vtatutss preeczibing fees r0r puSllc      officers
     ar0 strlutly Cc?ofitX&;         an6 hzi30~33 right to Seas
     may not rest in implication. '&SF6 this Xi&t f3
     lrtt to oonstruotion, the language of the law mast
     be aonstraed in favor ot the government. Xhere a
     stattlts     ia oapable of two coastmotions, OHB of
     whlah would give an offioer oo~apensstlonfor hia
     ssrriass ia addition to hia salary and the other
     not, the latter      oonstruotion    should be adopted.
     It is iio oonoern OS an officer        that the Legirla-
     tars svlghare been towed other offioers mom
     llbers'lthan toward hta 15 the zatter of ooolpen-
     satlon fop serviacsi nor does this faot justify the
     oourte In upholding his ~elaia far owapnaation
     for swriaes    sa ,against a fair and reasonable in-
     terpretatioa   of the statute. Iziapplying these
     a$atates and asosrtainia the Intent of the
     Leglslatue in the masning ot the statute, the
     usaal a&hods and rales of Interpretation are
     applioable."
         It ia furth$r stated 19 Tesas Jurlsprudenas
Vol. 34, P* 511:
         mAn offlosr may not olalu 0F rsaoh any 50ney
     without a lalssuthorlzlng hF% to do so, and alearlg
     fixing the mount to Prhioh hs is entitled."
         The County Officials of Gotley Co*untpam3 co3-
 pensated on a tes -bash. Therefore, it is apgarcnt
 that cay aourt cost aacruing in proceadinSs under Saaats
 Bill Ho. f,4,euprqwoald be feeo for oam~Tansatingthe
 various officers    ror  ssrrioes parrtormedin sooh procsad-
 ings. Aa said Seoata Bill No, 44, suyra, or any other
 atatlte that we ha?6 bean able to find does not provide
 any fees for the varlons~county otfiaere for reEdsring
 the above m0AtiZAed     servicea in pr00eedFngS under Said
 Senate Bill No. I&, it is our opinion that the County
 is not 1 able for any oost in snoh proocedin&s OP liable
.